DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/04/2022 has been entered.
Claims 1, 18 and 20 have been amended and no claims were canceled and/or added. Therefore, claims 1-4 and 7-20 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-4, 7-8, 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (James; US 2011/0169625) in view of Stent (US 2020/0379460) and further in view of Arar et al. (Arar; US 2022/0121867)
For claim 1, James discloses a vehicle-assist system [Fig. 1; 0004-0008] comprising: 
one or more sensors to monitor an environment of a vehicle [E.g. 0006: an outward-facing sensor is directed towards the exterior environment of the vehicle]; 
an eye-tracking system, including an eye-tracking sensor, to determine a gaze characteristic of a driver of the vehicle [E.g. 0008: The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver]; 
wherein the vehicle-assist system is to: 
detect a hazard, and determine a hazard location of the hazard, in the environment of the vehicle [E.g. 0008: Hazard data may include hazard location for a particular hazard as a function of time, such as time-stamped hazard location data. Predicted location data for hazards can also be used]; and 
output an indication of the hazard to the driver [E.g. 0018: The attention-evaluation processing module combines data from environmental sensors and driver monitor sensors, and evaluates whether the driver has given sufficient attention to each potential hazard. The output may comprise a set of warnings about potential hazards, selecting such warnings according to whether the driver is likely to be aware of each hazard. For example, alerts can be given to the driver about dangerous situations through a human-machine interface. An alert may include information relating to one or more hazard parameters. Hazard parameters may include distance, relative speed, direction (e.g. angle to a reference direction, such as direction of travel), size, hazard identity, or other information…, 0019].
James fails to expressly disclose that the gaze characteristic comprising a heat map representing, by location, a frequency with which the driver looks at location within a gaze area covered during a given time period.
However, as shown by Stent, it was well known in the art of vehicle-assist systems to include determining a gaze characteristic of a driver that comprises a heat map representing, by location, a frequency with which the driver looks at location within a gaze area covered during a given time period [E.g. 0057, 0067, 0047-0048].
It would have been obvious to one of ordinary skill in the art of vehicle-assist systems before the effective filing date of the claimed invention to modify James with the teaching of Stent because heatmap generate more information about the driver gaze and thereby a more accurate determination can be made on the driver awareness of the vehicle external environment.
James in view of Stent fails to expressly disclose a machine learning model trained on a dataset of the gaze characteristic and a dataset of hazard locations; wherein the vehicle-assist system is to input, into the machine learning model, the hazard location and the gaze characteristic; determine, using the machine learning model and based on the hazard location and the gaze characteristic, a probability characteristic representative of a probability that the driver has perceived the hazard; and based on probability characteristic, output an indication of the hazard to the driver.
However, as shown by Arar, it was well known in the art of vehicle-assist systems to include a machine learning model trained on a dataset of gaze characteristic and a dataset of hazard locations; wherein vehicle-assist system is to input, into the machine learning model, the hazard location and the gaze characteristic; determine, using the machine learning model and based on the hazard location and the gaze characteristic, a probability characteristic representative of a probability that the driver has perceived the hazard; and based on probability characteristic, output an indication of the hazard to the driver [E.g. 0027, 0032-0034, 0045-0048, 0067, 0074, 0156-0158, 0166].
It would have been obvious to one of ordinary skill in the art of vehicle-assist systems before the effective filing date of the claimed invention to modify James in view of Stent with the teaching of Arar in order to output an alert that correspond to the level of the driver awareness and thereby improve the driver experience when receiving the alerts.
For claim 2, James discloses wherein the gaze characteristic comprises at least one of:
a gaze direction at a given time;
a fixation characteristic [E.g. 0015: Driver awareness data may further include eye fixation time data, relating to gaze fixations within the gaze track. In some examples, the gaze may be required to fixate for a certain threshold time]; or
an awareness characteristic.
For claim 3, James discloses wherein the vehicle-assist system is to output the indication of the hazard based on a visibility characteristic representative of a visibility of the hazard to the driver [E.g. 0008: Insufficiently perceived hazards include obscured hazards, in which the gaze vector is directed to the hazard, but an obstruction prevents the entirety of the hazard from being perceived. An example is a pedestrian approaching the road from behind a parked vehicle, the parked vehicle obstructing a clear view of the pedestrian. The category "insufficient perceived" may also include cases where gaze fixates something briefly, but may not allow a sufficiently accurate mental model to be formed, relative to what the vehicle sensors have captured. For example, a person may glance at another vehicle, but not long enough to perceive the relative speed of the vehicle, 0084:… An obscured hazard may be categorized as perceived, unperceived, or in an intermediate category as insufficiently perceived, depending on the degree of obstruction, hazard behavior, and degree of potential hazard. An insufficiently perceived hazard may have an insufficient observation duration state, where the gaze landed somewhere on or near the object, but moved before observing enough spatial features to recognize the object (static "hazard identity" recognition), or before sampling enough temporal features to properly predict the objects behavior patterns (dynamic "motion model" construction/recognition).].
For claim 4, James discloses wherein the visibility characteristic comprises at least one of:
a weather condition in the environment;
a lighting condition in the environment;
an eyeglass prescription of the driver; or
an object visibility characteristic of the hazard [E.g. 0008: Insufficiently perceived hazards include obscured hazards, in which the gaze vector is directed to the hazard, but an obstruction prevents the entirety of the hazard from being perceived. An example is a pedestrian approaching the road from behind a parked vehicle, the parked vehicle obstructing a clear view of the pedestrian. The category "insufficient perceived" may also include cases where gaze fixates something briefly, but may not allow a sufficiently accurate mental model to be formed, relative to what the vehicle sensors have captured. For example, a person may glance at another vehicle, but not long enough to perceive the relative speed of the vehicle, 0084:… An obscured hazard may be categorized as perceived, unperceived, or in an intermediate category as insufficiently perceived, depending on the degree of obstruction, hazard behavior, and degree of potential hazard. An insufficiently perceived hazard may have an insufficient observation duration state, where the gaze landed somewhere on or near the object, but moved before observing enough spatial features to recognize the object (static "hazard identity" recognition), or before sampling enough temporal features to properly predict the objects behavior patterns (dynamic "motion model" construction/recognition).].
For claim 7, James discloses wherein the one or more sensors include one or more cameras, and wherein the vehicle-assist system comprises a computer vision system to detect the hazard, and determine the hazard location, based on one or more images of the environment captured by the one or more cameras [E.g. 0068: Environment sensors used to determine the external environment of the vehicle may include video cameras…,0011: environment sensor system may comprise one or more sensors, for example radar, laser rangefinders, video sensors, and the like. The environment sensor system may further include a processing module receiving the sensor signals and detecting one or more hazards within the environment…, 0079].
For claim 8, James discloses wherein the indication comprises at least one of:
a directional sound alert representative of the hazard location in the environment [E.g. 0037: a speaker 56, which can be used to provide spoken or other audible alerts to the driver, for example using stereophonic or quadraphonic effects to provide directional information related to the hazard, 0020]; or
haptic feedback via a steering apparatus of the vehicle.
For claim 10, James discloses wherein the indication comprises a visual alert on a display [E.g. 0020: provide warning signals (such as audible, visual, and/or haptic alerts) when potentially dangerous driving situations are identified…, 0037: Visual alerts, such as arrows, flashing lights, and the like, may also be provided through visual elements on this component, or through other display types ranging from localized modules to heads-up displays]
For claim 11, James discloses wherein the visual alert comprises virtual content, displayed on the display, to indicate the hazard in the environment [E.g. 0020: provide warning signals (such as audible, visual, and/or haptic alerts) when potentially dangerous driving situations are identified…].
For claim 17, James discloses wherein the vehicle-assist system is to output the indication of the hazard based on a risk of collision between the vehicle and the hazard [E.g. 0066: Any predetermined time period may be variable according to conditions, for example inversely correlated with vehicle speed and/or time to possible hazard realization (such as a collision). For example, hazard location data may include hazard locations over a first predetermined time period, the driver awareness data may correspond to driver awareness over a second predetermined time period, and the first and second predetermined time periods may each having a duration of between approximately 0.01 seconds and approximately 10 seconds, 0010], wherein the risk of collision is determined based on at least one of:
an object class of the hazard;
a predicted motion of the hazard [E.g. 0044: A driver awareness estimation system may estimate that the person is aware of that hazard's motion based on previous observations. However, if a hazard such as another vehicle starts behaving in a way different from the current prediction, for example by changing direction or accelerating at a time different than when predicted, the environment model 104 will be different from the modeled awareness unless the driver further observes the hazard. In such an example, a difference between the actual environment model 104 and the estimate of the driver's awareness 108 can be determined and used to provide an alert to the driver, 0084, 0008]; or
a predicted motion of the vehicle.
For claim 18, is interpreted and rejected as discussed with respect to claim 1.
For claim 19, James discloses causing the indication of the hazard to the driver at a time determined based on at least one of: a vehicle characteristic; a speed characteristic; an environment characteristic [E.g. 0017: Unpredictable behavior by an object may include changing its behavior from a model constructed during the last gaze placement, or behaving in an unpredictable manner regardless of the last gaze placement. Unpredictable behavior could happen as a result of the hazard accelerating, decelerating, or changing direction compared to the hazard's state during the last observation. A perceived hazard may also be re-categorized as unperceived after a predetermined time passes after the driver last looks at the hazard. Further, warnings may also be provided for newly appearing behaviors (unpredicted behaviors) from existing objects. These can be just as dangerous and important as cases where the overall ability to predict behavior is limited or where the object is new. For example, another vehicle may speed up, slow down, change direction, in a manner that is unpredictable to the driver based on driver monitoring, and an alert may be given. Additionally, a perceived hazard may fail to change its behavior in a predictable way even as the environment around it changes in a way requiring behavioral changes (for example failing to slow down to stop, despite the presence of a stop sign or stop signal in the environment; or failing to begin a turn even as the road curves), also shifting the state of awareness from perceived hazard to the state of unperceived hazard if the driver has not re-checked that hazard to evaluate its state, and to update the driver's model of the hazard's behavior; 0010]; or a driver characteristic.
For claim 20, is interpreted and rejected as discussed with respect to claim 1.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Stent further in view of Arar and further in view of admitted prior art (“APA”).
For claim 9, James fails to expressly disclose wherein the indication comprises the directional sound alert processed using a Head Related Transfer Function, HRTF, corresponding to a head location of the driver.
Examiner took official notice in the action mailed 6 January 2022, to the fact that it is old and a known expedient in the art of processing directional sound alert to have an indication comprising directional sound alert processed using a Head Related Transfer Function, HRTF, corresponding to a head location of the driver because enabling HRTF will enhance the quality of the sound alert delivered to the driver and thereby improve the driver experience. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art t to have an indication comprising directional sound alert processed using a Head Related Transfer Function, HRTF, corresponding to a head location of the driver is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of processing directional sound alert before the effective filing date of the claimed invention to modify James to have an indication comprising directional sound alert processed using a Head Related Transfer Function, HRTF, corresponding to a head location of the driver as taught by APA because enabling HRTF will enhance the quality of the sound alert delivered to the driver and thereby improve the driver experience.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Stent further in view of Arar and further in view of Morimoto (US 2007/0089054).
For claim 12, James in view of Stent and Arar fails to expressly disclose wherein the vehicle-assist system is to stop the indication of the hazard to the driver, based on the hazard location and a subsequent gaze characteristic of the driver.
However, as shown by Morimoto, it was well known in the art of vehicle-assist systems to include stopping an indication of a hazard to a driver, based on hazard location and a subsequent gaze characteristic of the driver [E.g. 0096, Figs. 3 and 4].
It would have been obvious to one of ordinary skill in the art of vehicle-assist systems before the effective filing date of the claimed invention to modify James in view of Stent and Arar with the teaching of Morimoto so that the driver is not disturbed unnecessary by the alert when aware of the hazard and thereby increase the overall quality of the driver experience.

6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Stent further in view of Arar and further in view of Laur et al. (US 2016/0375900).
For claim 13, James in view of Stent and Arar fails to expressly disclose wherein the vehicle-assist system is to modify the indication of the hazard to the driver, based on the hazard location and a subsequent gaze characteristic of the driver.
However, as shown by Laur, it was well known in the art of vehicle-assist systems to include modifying an indication of a hazard to a driver, based on hazard location and a subsequent gaze characteristic of the driver [E.g. 0028, 0034-0039, 0041-0042].
It would have been obvious to one of ordinary skill in the art of vehicle-assist systems before the effective filing date of the claimed invention to modify James in view of Stent and Arar with the teaching of Laur so that a more intense alert is generate to capture the attention of the driver when the first alert has failed to do so.
For claim 14, James in view of Stent, Arar and Laur further disclose wherein the vehicle-assist system is to modify the indication by making the indication of the hazard more prominent to the driver [E.g. Laur; 0028, 0034-0039, 0041-0042].
For claim 15, James in view of Stent and Arar fails to expressly disclose wherein the indication is an initial indication, wherein the vehicle-assist system is to output a further indication of the hazard to the driver based on the hazard location and a subsequent gaze characteristic of the driver.
However, as shown by Laur, it was well known in the art of vehicle-assist systems to include an indication that is an initial indication, wherein vehicle-assist system is to output a further indication of a hazard to the driver based on hazard location and a subsequent gaze characteristic of the driver [E.g. 0028, 0034-0039, 0041-0042].
It would have been obvious to one of ordinary skill in the art of vehicle-assist systems before the effective filing date of the claimed invention to modify James in view of Stent and Arar with the teaching of Laur so that a more intense alert is generate to capture the attention of the driver when the first alert has failed to do so.
For claim 16, James in view of Stent, Arar and Laur further disclose wherein the further indication is of a different kind to the initial indication [E.g. Laur; 0028, 0034-0039, 0041-0042].

Response to Remarks
7.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689